Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on July 28, 2022.

Status of Claims
Amendment of claims 1-3, cancellation of claim 9 and addition of claims 11-29 is acknowledged
Claims 1-5 and 10-29 are currently pending and are the subject of this office action.

Newly submitted claims 27-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously examined claims 1-5 and 10 recite a pharmaceutical composition, while new claims 27-29 recite a method of treating pain with the above composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Newly submitted claims 11 and 14-26 are directed to a species that is independent or distinct from the originally elected/examined species for the following reasons: claims 1-5 and 10 were examined as they relate to: “pharmaceutical compositions comprising polmacoxib and tramadol in a 1:1 to 1:150 ratio, wherein the composition is in the form of double-layered tablet, further comprising a coating base, in the form of a tablet, pellet, granule, etc.”, while claims 11 and 14-26 require that the composition be in the form of tramadol HCl, or comprising different amounts of  tramadol and/or polmacoxib, or wherein the formulation is in sustained release formulation or rapid release formulation, and the coating comprise very specific excipients like: polyvinyl alcohol derivatives, etc., which was not required for the previously examined claims 1-5 and 10.
Since applicant has received an action on the merits for the originally presented species: “pharmaceutical compositions comprising polmacoxib and tramadol in a 1:1 to 1:150 ratio, wherein the composition is in the form of double-layered tablet, further comprising a coating base, in the form of a tablet, pellet, granule, etc.”, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11 and 14-26 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-5, 10 and 12-13 are presently under examination.

Priority
The present application is a 371 of PCT/UKR2018/00650 filed on 06/08/2018, and claims priority to foreign application REPUBLIC OF KOREA 10-2017-0118918 filed on 09/15/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.







Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 1 recites “comprising polmacoxib and tramadol at weight ratio of 1:30 to 1:150”.
However, a careful review of the specification shows no support for those weight ratios (1:30 to 1:150).  The specification teaches the following weight ratios: 1:1 to 500, 1:1 to 300 and 2:1 to 300 (see page 5 lines 1-7).
Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites: “wherein the acute or chronic pain comprises neurological pain, diabetic neuropathy, cancer pain, etc.”
According to MPEP 2173.05(h)(I):
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281”


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et. al. (Osteoarthritis and Cartilage (2009) 17 Supplement 1, page S173, paragraph 324, cited by Applicant), Najib et. al. (Journal of Pain and Symptom Management (2004) 28:59-71, cited by Applicant), Burch et. al. (US 2012/0252794), Kim et. al. (CA 2992404 (01-2017)) and Portillo et. al. (CA 2771651, (11-2011)) in view of Skarke et. al. (Clinical Pharmacology and Therapeutics (2012) 91:986-993).

For claims 1 and 2, Schmidt teaches a method of treating osteoarthritis (OA a chronic pain) comprising the administration of a composition comprising the COX-2 inhibitor CG100649 (Polmacoxib).
Schmidt does not teach the treatment of osteoarthritis comprising the administration of tramadol.  However, Najib teaches a method of treating OA (a chronic pain) comprising the administration of a composition comprising the opioid tramadol.
Further, Burch teaches that opioid analgesics have been long known to treat pain.  However, they have many undesirable side effects like analgesia, drowsiness, changes in mood, mental cloudiness, chemical dependence, etc., (see [0003]).  In the past, in order to avoid these undesirable side effects, opioids were combined with NSAIDs (Non-Steroidal anti-inflammatory drugs) which are equipotent against COX-1 and COX-2, like acetylsalicylic or acetaminophen (see [0005]).  However, these non-selective NSAIDs have side effects like: gastrointestinal toxicity (see [0009]).  The authors teach that a specific group of NSAID: selective COX-2 inhibitors would be better alternative to conventional NSAIDs (i.e. non-selective COX inhibitors like: acetylsalicylic or acetaminophen, see [0009] through [0013]).  So, the authors in order to overcome the side effects of opioids and the side effects of non- selective COX-2 inhibitors, they teach a method of treating pain including osteoarthritis comprising the administration of a composition comprising an opioid analgesic and a COX-2 inhibitor (see [0015] through [0019] and [0070]).  The compositions of opioid analgesics and selective COX-2 inhibitors are synergistic (see [0020] through [0022]).   Among the opioid analgesics they mention tramadol (see [0023] and among the selective COX-2 inhibitors they mention: celecoxib (SC-58635), VoxOx (MK-966), nabumetone, etc. (see [0050]).

Portillo, like Burch teaches the advantages of treating chronic pain with a composition comprising an opioid analgesic and a selective COX-2 inhibitor and also teaches a more specific pharmaceutical composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib for the treatment of pain (see title, abstract; page 1, lines 3-5; page 4, line 35 through page 5, line 5; page 6, lines 19-21; claim 1, and entire publication).  The pain can be acute or chronic including osteoarthritis (see page 8, lines 14-22, and claim 6).
This composition has the advantage that it reduces the undesirable side effects of the opioid tramadol and it is also synergistic, as such it requires much less amount of both drugs (see page 2, lines 21-22; page 4, lines 16-19; page 4, line 35 through page 5 line 5; page 13, lines 10-12; and page 14 under Conclusion).

Finally, Kim like Portillo, also teaches the same pharmaceutical composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib for the treatment of pain (see title; abstract; page 2, line 21 through page 3, line 6; and entire document). 
This composition has the advantage that it avoids the undesirable side effects of the opioid tramadol and it is also synergistic, as such it requires much less amount of both drugs (see page 2, line 21 through page 3, line 6).

In summary, the prior art teaches that the opioid analgesic tramadol and the selective COX-2 inhibitor polmacoxib, each independently are effective in treating chronic pain in general and osteoarthritis in particular.  Further, the prior art teaches that mixtures of opioid analgesics and selective COX-2 inhibitors are in general very effective in treating chronic pain and osteoarthritis in particular, they are synergistic requiring less amount of each drug and also avoids the side effects of opioid analgesics.  One of these combinations consist of the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib.

Further, Skarke teaches that polmacoxib (CG100649) is a selective COX-2 inhibitor like celecoxib.  Neither polmacoxib nor celecoxib significantly inhibited COX-1 dependent prostanoid formation. Both have very similar biological/pharmacological properties (see abstract, and entire document).
Further, celecoxib and polmacoxib are structurally very similar:
\ 
    PNG
    media_image1.png
    244
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    271
    media_image2.png
    Greyscale
 

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (tramadol and polmacoxib) each of which is taught by the prior art to be useful for the same purpose (treating chronic pain including osteoarthritis), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from there having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).
The skilled in the art will be further motivated to treat chronic pain including osteoarthritis with a composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor polmacoxib, since the prior art already teaches pharmaceutical compositions for the treatment of acute or chronic pain, including osteoarthritis, comprising the administration of compositions comprising opioid analgesics and selective COX-2 inhibitors in general, and more specifically a composition comprising the opioid analgesic tramadol and the selective COX-2 inhibitor celecoxib.  Further, since the prior art teaches that polmacoxib is a selective COX-2 inhibitor like celecoxib with very similar structural, biological and pharmaceutical properties, it will be further obvious for a person of ordinary skill in the art to substitute one functional equivalence (any selective COX-2 inhibitor like for example celecoxib) for another (polmacoxib) with an expectation of success, since the prior art establishes that both function in similar manner.  The skilled in the art will also expect this mixture to be synergistic, since all previous mixtures of opioid analgesics with selective COX-2 inhibitors were synergistic for the treatment of chronic pain including osteoarthritis.

Portillo teaches ratios celecoxib/tramadol from about 1:1 to about 1:300 and from about 1:1 to about 300:1 (see page 5, lines 25-27) and from 1:1 to 1:30 (see page 5, lines 33-35) which overlap with the instantly claimed range (from 1:30 to 1:150).
All of the above ranges overlap with the instantly claimed ratios (1:30 to 1:150).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 1-2, with a reasonable expectation of success.

For claims 3-5, Kim teaches specific pharmaceutical formulations comprising tramadol and the selective COX-2 inhibitor celecoxib, wherein the formulation is in the form of a multi-layered tablet, wherein celecoxib and tramadol are separated into different layers, wherein one compartment or layer comprises an immediate-release formulation of celecoxib and the second compartment or layer comprises a sustained-release formulation of tramadol, and wherein the inner core of the tablet consist of a sustained-release compartment (i.e. tramadol) and the outer layer consist of an immediate release compartment (i.e. celecoxib) (see abstract, see page 4, lines 14-16; page 4, line 22 through page 5, line 3; see page 7, lines 8-10; and page 10, line 29 through page 11, line 5).
Similar or identical formulations will be expected when the selective COX-2 inhibitor celecoxib is replaced with the selective COX-2 inhibitor polmacoxib, thus resulting in the practice of claims 3-5 with a reasonable expectation of success.


For claim 10, Portillo teaches that the pharmaceutical compositions can be in the form of capsules, tablets, emulsions, granules, etc. (see page 7, lines 12-16).
Finally, Kim teaches that the pharmaceutical compositions can be in the form of tablets, granules, pellet, etc. (see page 4, line 22 through page 5, line 3, see also page 10, line 29 through page 11, line 5).
All this will result in the practice of claim 10 with a reasonable expectation of success.

	For claims 12-13, the prior art does not teach polmacoxib:tramadol ratios of 1:75 (claim 12) or 1:150 (claim 13).  However, as mentioned above, Portillo teaches ratios celecoxib (a COX-2 inhibitor like polmacoxib)/tramadol from about 1:1 to about 1:300 and from about 1:1 to about 300:1 (see page 5, lines 25-27) which overlaps with the instantly claimed ratios (1:75 and 1:150).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 12-13, with a reasonable expectation of success.

Response to Applicant’s arguments 

Applicant argues that: ratio celecoxib/tramadol (third and fourth paragraph on page 7 of Applicant arguments dated 07/28/2022)
Examiner’s response:
First, Portillo teaches ratios celecoxib/tramadol from about 1:1 to about 1:300 and from about 1:1 to about 300:1 (see page 5, lines 25-27) and from 1:1 to 1:30 (see page 5, lines 33-35) which overlap with the instantly claimed range (from 1:30 to 1:150).
Second, celecoxib and polmacoxib are very similar structurally and biologically (see above rejection).  Even though there is no mention in the prior art which proportion of polmacoxib/tramadol will be the most effective in treating pain, the fact remains that since polmacoxib and celecoxib are very similar.  For example, as pointed by Applicant the IC50s for both compounds are very similar (0.21 microM for polmacoxib and 0.51 microM for celecoxib). 
Further, the fact that Skarke teaches a 2 mg to 8 mg dose for polmacoxib and a 200 mg dose for celecoxib is completely irrelevant, since the authors were comparing is the efficacy in prostanoid biosynthesis and its effect on blood pressure, not their efficacy in pain treatment. 


Applicant argues that: unexpected results
Examiner’s response:
Applicant shows allegedly synergistic effects when a combination of polmacoxib and tramadol in a pain model using acetylcholine.  Without arguing about the validity of the results, the fact is that synergy between a selective COX-2 inhibitor and an opioid agonist for the treatment of pain is not unexpected, since the prior art already teaches that these types of combinations are synergistic.  For example:  The compositions of opioid analgesics and selective COX-2 inhibitors are synergistic (see [0020] through [0022]).   Portillo teaches: this composition has the advantage that it reduces the undesirable side effects of the opioid tramadol and it is also synergistic, as such it requires much less amount of both drugs (see page 2, lines 21-22; page 4, lines 16-19; page 4, line 35 through page 5 line 5; page 13, lines 10-12; and page 14 under Conclusion).  Finally, Kim teaches: this composition has the advantage that it avoids the undesirable side effects of the opioid tramadol and it is also synergistic, as such it requires much less amount of both drugs (see page 2, line 21 through page 3, line 6).

 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 2, 2022.